Opinion by
Pobtek, J.,
The Borough of Punxsutawney entered into a contract dated September 18, 1912, with the State of Pennsylvania, acting through the State highway department, and the County of Jefferson, under the provisions of which the cartway of Indiana street, in said borough, was to be graded and paved with brick to the width of *257sixteen feet, the work to be done by the State highway department, fifty per cent, of the cost of the improvement to be paid by the State, twenty-five per cent, by the borough and twenty-five per cent, by the County of Jefferson, as provided by the Act of May 31, 1911, P. L. 468; The borough authorities deemed the paving of the street for a width of sixteen feet only to be inadequate and entered into a separate contract, with the same parties who had secured from the State highway department the contract to do the part of the work undertaken by that department, under the provisions of which additional contract a part of the street was to be paved for an additional width of nine feet and the remainder of it an additional width of four feet, thus making the entire width of the pavement in one part of the street twenty-' five feet and in the remainder of the street twenty feet, for these additions to the width of the pavement the borough assuming the payment of the entire cost. The work provided for by these contracts having been completed the borough caused the property abutting on the street to be assessed, in accordance with the foot-front rule, for two-thirds of the aggregate of the amounts which it had paid to the State highway department for its share of the improvement made by that department and to the contractors for the additional width of paving which the borough had undertaken upon its own responsibility. The property of the appellee was one of those so assessed, and the appellee having failed to pay that assessment, the borough on June 20, 1914, filed a lien against her property. This action of scire facias was issued upon that ifen and the defendant having filed an affidavit of. defense, the parties entered into an agreement for the submission of the case to the decision of the court, under evidence to be presented, and dispensed with a trial by jury, under the provisions' of the Act of April 22, 1874, P. L. 109. The learned judge of the court below found as a fact that the work upon the improvement was completed on November 18,1913, and that the lien was filed *258more than six months after the improvement was completed, and for that reason entered judgment in favor of the defendant. The borough appeals from that judgment.
When a borough seeks to impose upon abutting property a local assessment for supposed benefits resulting from an improvement, according to the foot-front rule, it must be prepared to show express statutory authority for such assessment, and that it has proceeded according to the provisions of the statutes which confer the power. The right of a borough to impose an assessment upon abutting property in order to reimburse it for the amount which it has paid as its share of the cost of an improvement made by the State highway department, under the provisions of the Act of May 31, 1911, P. L. 468, is at least doubtful, but that question we do not now decide, for the reason that, even if the borough had the right to be so reimbursed, the lien was not filed in time. The assessment in this case was made by the borough after the completion of the improvement, and it was therefore essential that the claim be filed in the Court of Common Pleas “within six months after the completion of the improvement”; the failure to file it within that time involves the loss of the claim: Act of June 4, 1901, P. L. 364, as amended by the Act of April 27, 1909, P. L. 194. We have carefully examined the evidence in this case and are satisfied that it was not only sufficient to sustain the finding of the learned judge of the court below, but that it was so overwhelming that any other conclusion would have been clearly erroneous. The appellant seeks to invoke the protection of that clause in Section 10 of the act last above referred to which is in these words: “The certificate of the surveyor, engineer, or other officer supervising the improvement, filed in the proper office, being conclusive evidence of the time of completion thereof, but he being personally liable to anyone injured by any false statement therein.” This clause imposes a duty upon the surveyor, engineer, or other *259supervising officer of the municipality, and it at the same time fixes upon him a personal responsibility for his action. It refers only to the officers of the municipality which undertakes to make a municipal improvement. We find nothing in the Act of May 31, 1911, P. L. 468, which requires the State highway commissioner or any surveyor or engineer of his department to file in any office a certificate stating the day upon which any State highway was completed. The State highway commissioner is required to certify the cost of the improvement, which shall be audited by the auditor general, and when audited and allowed shall be paid out of moneys specifically appropriated for this purpose, by warrants drawn therefor by the auditor general upon the State treasurer. The State highway commissioner is authorized to certify, from time to time, during the performance of the work on the contract, or as provided by the contract, and, otherwise by the provisions hereof, after the work shall be completed, the amount which the county, township or borough, which are parties to the contract, shall be required to pay. There is nothing in the act which would warrant us in holding that he is required to file a certificate in any office stating when the work was completed.
The copy of the ledger account, covering the construction of the road in question, certified by one of the auditors in the State highway department — offered in evidence by plaintiff — did not show, nor did it purport to show, that any surveyor, engineer or other officer “supervising the improvement,” had filed any certificate stating when the work was completed. Now as to the part of the work for which the borough assumed responsibility and for the performance of which it entered into a distinct and separate contract, provided for an additional width of pavement, the contract provided that this additional work should be subject to the supervision of the borough engineer, yet neither that officer nor any other officer exercising supervision over the, work done *260for the borough filed any certificate as to when the work was completed, so far as disclosed by the evidence in this case. The engineer of the borough was called as a witness upon the part of the plaintiff, yet counsel for the borough did not ask him when the improvement was completed, nor attempt to draw from him any explanation of his failure to file a certificate. The borough having failed to show that any officer supervising the work had filed a certificate of the character contemplated by the Act of 1909, which certificate would have rendered the officer filing it liable to any party injured by a false certification, the clause of the statute which the appellant seeks to invoke has no application in this case. It was, therefore, entirely proper for the court below to admit evidence as to the time when the improvement was actually completed, and the evidence so admitted clearly established that the lien had not been filed in time. The specifications of error are overruled.
The judgment is affirmed.